                 Case 2:21-mj-00185-DJA Document 15 Filed 03/26/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   ANDREW W. DUNCAN
     Assistant United States Attorney
 3   Nevada Bar No. 14702
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336/ Fax: 702.388.6418
 5   Andrew.Duncan@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:21-mj-00185-DJA-00059-
                                                       VCF0000-XXX
 9                   Plaintiff,                        Stipulation to Extend Deadlines to
                                                       ORDER
                                                       Conduct Preliminary Hearing and
10          v.                                         File Indictment (First Request)

11   RONALD BRUCE FORD,

12                   Defendant.

13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

15   Chiou, Acting United States Attorney, and Andrew W. Duncan, Assistant United States

16   Attorney, counsel for the United States of America, and Andrew Wong , Esq., counsel for

17   Defendant Ronald Bruce Ford, that the Court vacate the preliminary hearing scheduled for

18   March 29, 2021, at 4:00 p.m. and reschedule the hearing for a date and time convenient to

19   this Court, but no sooner than 30 days from the currently scheduled date. This request

20   requires that the Court extend two deadlines: (1) that a preliminary hearing be conducted

21   within 21 days of a released defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and

22   (2) that an information or indictment be filed within 30 days of a defendant’s arrest, see 18

23   U.S.C. § 3161(b).

24          This stipulation is entered into for the following reasons:
                  Case 2:21-mj-00185-DJA Document 15
                                                  14 Filed 03/26/21
                                                           03/24/21 Page 2 of 4




1            1.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

2    preliminary hearing within a reasonable time, but . . . no later than 21 days [after the initial

3    appearance] if [the defendant is] not in custody . . . .”

4            2.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

5    showing of good cause—taking into account the public interest in the prompt disposition of

6    criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

7    times . . . .”

8            3.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

9    information or indictment charging an individual with the commission of an offense shall be

10   filed within thirty days from the date on which such individual was arrested or served with a

11   summons in connection with such charges. If an individual has been charged with a felony

12   in a district in which no grand jury has been in session during such thirty-day period, the

13   period of time for filing of the indictment shall be extended an additional thirty days.”

14           4.       Moreover, the parties have entered into negotiations in an attempt to

15   promptly resolve this case and reduce the judicial and government resources required by

16   this case. The defense requires additional time to adequately advise Defendant regarding

17   any plea negotiations.

18           5.       The additional time requested herein is not sought for the purposes of delay,

19   but to allow counsel for Defendant sufficient time to effectively and thoroughly research and

20   prepare and to determine whether to proceed with a preliminary hearing and indictment or

21   to resolve this case through negotiations.

22           6.       Accordingly, the parties jointly request that the Court schedule the

23   preliminary hearing in this case no sooner than 30 days from the currently scheduled date.

24


                                                      2
                 Case 2:21-mj-00185-DJA Document 15
                                                 14 Filed 03/26/21
                                                          03/24/21 Page 3 of 4




1           7.       Defendant is out of federal custody, agrees to the extension of the 21-day

2    deadline imposed by Rule 5.1(c) and the deadline imposed by 18 U.S.C. § 3161(b), waives

3    any right to remedies under Rule 5.1(c) or 18 U.S.C. § 3161(b), and requests that the time

4    between Defendant’s initial appearance on March 15, 2021, and the rescheduled

5    preliminary be excluded in computing the time within which an information or indictment

6    must be filed under 18 U.S.C. §3161(b).

7           8.       The parties agree to the extension of these deadlines.

8           9.       Accordingly, the additional time requested by this stipulation is (a) allowed

9    under Federal Rule of Criminal Procedure 5.1(d); and (b) excludable in computing the time

10   within which the defendant must be indicted and the trial herein must commence pursuant

11   to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18

12   U.S.C. § 3161(h)(7)(B)(i) and (iv).

13          10.      This is the first request for an extension of the deadlines by which to conduct

14   the preliminary hearing and to file an indictment.

15          DATED this 19th day of March, 2021.

16                                                Respectfully submitted,

17
                                                  CHRISTOPHER CHIOU
18                                                Acting United States Attorney

19    _/s/ Andrew Wong                            _/s/ Andrew W. Duncan
      ANDREW WONG, ESQ.                           ANDREW W. DUNCAN
20    Counsel for Defendant                       Assistant United States Attorney
      RONALD BRUCE FORD
21

22

23

24


                                                     3
                 Case 2:21-mj-00185-DJA Document 15 Filed 03/26/21 Page 4 of 4




1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:21-mj-00185-DJA -00059

4                    Plaintiff,                        ORDER Order on Stipulation to
                                                       [Proposed]
                                                       Continue Preliminary Hearing and
5           v.                                         Deadline to Indict Defendant

6    RONALD BRUCE FORD,

7                    Defendant.

8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served; the time requested by this stipulation being excludable in computing

11   the time within which the defendant must be indicted and the trial herein must commence

12   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

13   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

14          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

15   for March 29, 2021 at the hour of 4:00 p.m., be vacated and continued to ___________ at
     May 3, 2021, at 4:00 p.m. in Courtroom 3A.
16   the hour of ___________.
                         26th
17          DATED this ___ day of March, 2021.

18

19                                             HONORABLE
                                               DANIEL        DANIELU.S.
                                                      J. ALBREGTS,  J. ALBREGTS
                                                                        Magistrate Judge
                                               UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                   4
